Case: 10-10490 Document: 00511461270 Page: 1 Date Filed: 04/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 29, 2011
                                     No. 10-10490
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ALLEN DEWAYNE BATES,

                                                   Plaintiff - Appellant

v.

JOE L. OROZCO,

                                                   Defendant - Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                                USDC No. 5:08-CV-5


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Allen Dewayne Bates appeals the
district court’s dismissing his 42 U.S.C. § 1983 complaint, with prejudice, by
granting Officer Joe L. Orozco’s motion for summary judgment. Bates contends
the district court erred in ruling that Officer Orozco was entitled to qualified
immunity. Bates claims Officer Orozco violated Bates’ Fourth Amendment
rights because there was no probable cause justifying his initial detention,
subsequent searches, and arrest.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10490 Document: 00511461270 Page: 2 Date Filed: 04/29/2011

                                   No. 10-10490

      A summary judgment is reviewed de novo. E.g., Xtreme Lashes, LLC v.
Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009). When defendant asserts
qualified immunity, the court must determine whether plaintiff presents a
violation of a statutory or constitutional right and, if he does, “whether that right
was ‘clearly established’ at the time of the defendant’s alleged misconduct”.
Ontiveros v. City of Rosenberg, 564 F.3d 379, 382 (5th Cir. 2009).
      Bates fails to show he was subjected to an unlawful detention, search, or
arrest. Officer Orozco had articulable facts supporting his reasonable suspicion
that justified Bates’ initial detention. See United States v. Michelletti, 13 F.3d
838, 840 (5th Cir. 1994) (en banc).        Additionally, Officer Orozco’s actions
following the initial detention were reasonably related to the circumstances
justifying it. See United States v. Brigham, 382 F.3d 500, 506-07 (5th Cir. 2004).
Because Bates did not show a violation of the claimed constitutional right, the
district court properly granted summary judgment on ruling that Officer Orozco
was entitled to qualified immunity. See Ontiveros, 564 F.3d at 385.
      AFFIRMED.




                                         2